Per Curiam:
A rehearing was granted to enable Fitzpatrick to urge his claim that, notwithstanding the erroneous theory upon which the court below decided the case, he is entitled to recover on the finding of fact as to oral representations. The trial court, however, made a specific finding that Fitzpatrick re-relied upon the representations in the deed as to the size of the lots, and there was no finding that he relied upon any oral representations.
Oral representations having been neither pleaded nor found to have been relied upon, it is held that Fitzpatrick is not entitled to recover, and the former judgment of reversal is adhered to.